Case: 18-15090   Date Filed: 06/11/2019   Page: 1 of 2


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-15090
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:18-cr-20514-KMM-2


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus


GISELL ABERASTURIA,

                                                           Defendant-Appellant.
                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________
                                (June 11, 2019)

Before ED CARNES, Chief Judge, MARTIN, and NEWSOM, Circuit Judges.

PER CURIAM:

     The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. United States v. Johnson,
              Case: 18-15090    Date Filed: 06/11/2019   Page: 2 of 2


541 F.3d 1064, 1066 (11th Cir. 2008) (sentence appeal waiver will be enforced if it

was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d 1292,

1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by comments

the court makes during sentencing”).




                                         2